


Exhibit 10.1


DUPONT FABROS TECHNOLOGY, INC.
SHORT TERM INCENTIVE COMPENSATION PLAN


The DuPont Fabros Technology, Inc. Short Term Incentive Compensation Plan (the
“STIP”) was adopted on February 21, 2013 by the Compensation Committee of the
Board of Directors (the “Committee”) of DuPont Fabros Technology, Inc., a
Maryland corporation (the “Company”), to provide annual cash awards to those
employees of the Company and its subsidiaries who are in a position to
contribute to the achievement by the Company and its subsidiaries of significant
improvements in profit performance and growth. The STIP is intended to comply
with the requirements of Section 409A of the Internal Revenue Code, to the
extent applicable, and shall be interpreted and administered in a manner
consistent with that intent.


The STIP shall be administered by the Committee. The Committee shall have full
power and authority to administer and interpret the STIP and any awards made
under the STIP, and its interpretations shall be conclusive and binding on all
persons. The Committee's power and authority shall include, without limitation,
the authority to adopt and periodically review such rules and regulations as it
deems necessary or advisable in order to properly carry out the provisions and
purposes of the STIP.


All salaried employees of the Company shall be eligible to participate in the
STIP, other than employees responsible for sales and leasing, who will
participate in a sales and leasing plan. All award years under the STIP shall be
calendar years. The Chief Executive Officer of the Company (the “CEO”) shall
designate the specific employees who will participate in the STIP for an award
year, and their target award opportunities; provided, however, that the
Committee shall be responsible for making final determinations with respect to
these and all other material terms of any award for an individual, including the
CEO, who is subject to Section 16 of the Securities Exchange Act of 1934. Each
participant's target award opportunity shall be expressed as a percentage of his
annual base compensation, with a range from 10% to 100% of annual base
compensation.


The CEO (or Committee) may include additional terms in an individual award, or
the Committee may adopt rules or regulations relating to all awards relating to
the effect of a change in control of the Company or early termination of the
participant's employment with the Company. The CEO (or Committee) may, but shall
not be required to, set forth the terms of an award in an individual award
agreement.


The CEO (or Committee) shall determine the actual amount of the payout for each
participant for an award year relative to the participant's target award
opportunity. One-third of the payout shall be based on the actual funds from
operations for 2013 (the “FFO Objective”) compared to the Company's guidance for
funds from operations for 2013, as adjusted by the Committee in its discretion
for the impact of transactions not contemplated by the Company's FFO guidance
figures; one-third shall be based on the participant's achievement of individual
goals and objectives (“Individual Goal Objective”); and one-third shall be based
on the CEO's (or Committee's) discretion; provided, however, that the Committee
may designate for certain participants that payouts will be determined one-half
on the FFO Objective and one-half on the Individual Goal Objective. No payout
may exceed 200% of the participant's target award opportunity.


Payouts for an award year shall be determined as set forth above and announced
to participants by March 1 following the close of the year, and shall be paid no
later than March 15th following the close of the award year.




--------------------------------------------------------------------------------






The selection of an employee as a participant shall not confer any right on the
employee to receive an award under the STIP or to continue in the employ of the
Company or limit in any way the right of the Company to terminate such
participant's employment at any time.


The Board of Directors may amend, suspend or terminate the STIP at any time.


The STIP and any awards under the STIP shall be governed by the laws of the
State of Maryland.






